Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 20, 1985, convicting him of murder in the second degree, burglary in the first degree and arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proved beyond a reasonable doubt. We do not agree. Upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt. Mangano, J. P., Niehoff, Weinstein and Kunzeman, JJ., concur.